Order filed March 26, 2020




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-19-00250-CV
                                    ____________

   IN THE MATTER OF THE MARRIAGE OF JOSE DANIEL TORRES
         ALVARADO & MARTHA ARACELI GOMEZ MARTINEZ


                    On Appeal from the 309th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2017-23076

                                    ORDER

      Appellant’s brief was due December 9, 2019. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before April 27, 2020, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                       PER CURIAM



Panel consists of Chief Justice Frost and Justices Jewell and Spain.